Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 1 of 15 PageID 558


   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                          DELAWARE


PERMA-LINER INDUSTRIES, LLC,                  )
                                              )
                           Plaintiff(s),      )
                                              )
       V.                                      )    C.A. No.: 1:20-CV-00409-UNA
                                              )
GERALD D’HULSTER,                             )
                                              )
                           Defendant(s).      )
                                              )

                    DEFENDANT GERALD D’HULSTER’S
                   REPLY IN SUPPORT OF HIS MOTION TO
                   DISMISS FIRST AMENDED COMPLAINT

      COMES NOW, Defendant, GERALD D’HULSTER, (“D’HULSTER” or

“Defendant”) through undersigned counsel, and hereby files this Reply to Plaintiff’s

Opposition to Motion to Dismiss the First Amended complaint and in support thereof

provides as follows:

                                  BACKGROUND

      On May 22, 2020, Plaintiff filed their First Amended Complaint for Injunctive

Relief and Damages. The Amended Complaint attempts to assert Four (4) Causes of

Action, namely: (1) Breach of Contract; (2) Misappropriation of Trade Secrets; (3)

Defend Trade Secrets Act; and (4) Tortious Interference with Prospective Business

Relations.   The Amended Complaint is replete with deficiencies and should be

dismissed, as it fails to comply with pleading requirements, fails to state a claim for

which relief may be granted, fails to include all necessary parties and potentially
                                                                                     1
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 2 of 15 PageID 559


violates anti-trust rules. On June 19, 2020, Defendant filed a Motion to Dismiss

Amended Verified Complaint for Injunctive Relief and Damages and Incorporated

Memorandum of Law under Federal Rules of Civil Procedure 12(b)(6) and 12(b)(7).

On July 6, 2020, Plaintiff filed its Opposition to Defendant’s Motion to Dismiss

(“Opposition”). Plaintiff’s Opposition is a recitation of facts and a reassertion of their

arguments, but it fails to address or rebut Defendant’s asserted grounds for dismissal of

its First Amended Complaint.

                                     Applicable Law

      In its Opposition, Plaintiff again asserts that Delaware law should apply to all

asserted causes of action, regardless of whether they sound in tort or contract. Plaintiff

fails to address the fact that the causes of action asserted in Counts II through IV, namely

(2) Misappropriation of Trade Secrets; (3) Defend Trade Secrets Act; and (4) Tortious

Interference with Prospective Business Relations, are tort based causes of action, none

of which arise out of contract.

      Simply because one contract between the parties has a Delaware choice of law

provision does not automatically subject D’HULSTER to Delaware law for tort causes

of action as well as contract causes of action. Rather, the significant relationship test

applies to determine the choice of law to be applied for tort claims. Cox v. CSX

Intermodal, Inc., 732 So. 2d 1092, 1099 n.3 (Fla. 1st DCA 1999)(“Although

appellants' breach-of-contract claims are, pursuant to their contracts, governed by New

Jersey law, under Florida choice-of-law rules, their tort claims would likely be
                                                                                          2
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 3 of 15 PageID 560


governed by Florida law. See Bishop v. Florida Specialty Paint Co., 389 So. 2d 999,

1001 (Fla. 1980)(adopting "significant relationships test" as Florida choice-of-law rule

for torts).”). Similarly, Delaware likewise applies the “significant relationships” test for

determining choice of law in tort claims. Int'l Bus. Machs. Corp. v. Comdisco, Inc.,

C.A. No. 91-C-07-199, 1991 Del. Super. LEXIS 453, at *17 (Super. Ct. Dec. 4,

1991)("most significant relationship" test”).

      The operative facts alleged in the Amended Complaint are directed to purported

actions that took place in the State of Florida. Both the Plaintiff and Paramount have

their principal place of business in Florida and D’HULSTER is a resident of the State

of Florida. Moreover, as evident from a review of the assorted contracts between the

parties, the relationship between the parties has been centered in Florida. If the Court

finds in favor of Plaintiff, it affects the rights and liabilities of D’HULSTER in Florida

and potentially impacts his ability to work in the State of Florida. The only connection

with Delaware is that it is the State of Incorporation for Plaintiff. Therefore, Florida

law should apply to the tort claims asserted by Plaintiff. In fact, D’HULSTER asserts

that all counts in this matter are governed by Florida Law (even the purported breach of

contract action which potentially encompasses multiple contracts, some of which

contain specific Florida choice of law provisions). However, without waiving that

position, D’HULSTER will cite some Delaware law throughout this motion.




                                                                                          3
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 4 of 15 PageID 561


                              Standard for a Motion to Dismiss

      Plaintiff spends a large portion of its Opposition recanting and restating the facts

and argument set forth in the First Amended Complaint in an apparent attempt to

somehow convince the Court that it has asserted valid causes of action against

D’HULSTER. However, a Motion to Dismiss and an Opposition thereto should not

have a factual section as the argument is based solely on the four corners of the

Complaint. Restating the facts in an Opposition to try to bolster its position while

failing to address the actual legal arguments is a disingenuous attempt to circumvent

the pleading requirements. The purpose of a Motion to Dismiss is not to have the Court

weigh the facts and credibility of the parties, but rather to determine whether based on

the four corners of the Complaint, Plaintiff has stated a cause of action. For that reason,

Defendant’s Motion to Dismiss did not contain a factual section that attempted to rebut

the allegations in the First Amended Complaint.

      Plaintiff specifically comments on page 12 and throughout the Opposition, that

Defendant did not raise a challenge regarding the validity of the Restrictive Covenants.

However, attacking the validity of the contractual provisions is not procedurally proper

in a Motion to Dismiss. Rather, under the standard for a Motion to Dismiss, all facts as

alleged are accepted as true. Spigot, Inc. v. Hoggatt, No. 2:18-cv-764-FtM-29NPM,

2020 U.S. Dist. LEXIS 71973, at *6-7 (M.D. Fla. Apr. 23, 2020).

      Therefore, attacking the potentially applicable contractual provisions on a factual

basis at this procedural stage is not appropriate. Defendant has previously expressed

                                                                                         4
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 5 of 15 PageID 562


his position regarding the unenforceability and invalidity of the various contractual

provisions and hereby reserves his right to continue to assert such position in the

appropriate procedural manner.

           Plaintiff’s First Amended Complaint is a Shotgun Pleading
          and Fails to State a Cause of Action in either Contract or Tort

      Plaintiff’s First Amended Complaint is a prototypical, quintessential shot gun

pleading. Every count begins with the same allegation: “Plaintiff incorporates by

reference the preceding paragraphs as if set forth fully herein.” First Amended

Complaint, ¶¶ 96, 106, 119 and 133. Importantly, Plaintiff also incorporates all

potentially applicable contracts and provisions into one count with no attempt to point

to a particular contract and provision that it claims D’HULSTER allegedly breached.

Each of these issues on their own render the First Amended Complaint a shotgun

pleading, but together these issues conflate to create the perfect storm of confusion.

      Plaintiff attempts to make a vacuous argument that its First Amended Complaint

does not qualify as a shotgun pleading because there is only one Plaintiff and one

Defendant. Opposition pages 9-11. Plaintiff cites to the case Adger v. Carney, No. 18-

2048-LPS, 2020 U.S. Dist. LEXIS 52533 (D. Del. Mar. 26, 2020) in support of its

limited definition of a shotgun pleading. Plaintiff takes one quote in isolation and

attempts to use it to convince the Court that a shotgun pleading can only occur when it

is asserted against multiple Defendants. However, it is axiomatic that a shotgun

pleading is a pleading that “contains several counts, each one incorporating by reference


                                                                                         5
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 6 of 15 PageID 563


the allegations of its predecessors, leading to a situation where most of the counts (i.e.,

all but the first) contain irrelevant factual allegations and legal conclusions." Strategic

Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 (11th Cir.

2002). In fact, the case cited within Adger confirm this definition of a shotgun pleading.

Litwak v. Tomko, No. 3:16-CV-00446, 2018 U.S. Dist. LEXIS 74773, at *13 (M.D. Pa.

Mar. 19, 2018)(“contains multiple counts where each count adopts the allegations of all

preceding counts.”).

      However, it is interesting to note, that Plaintiff’s First Amended Complaint even

violates the definition of a shotgun pleading asserted by Plaintiff. Throughout the entire

First Amended Complaint, Plaintiff alleges actions taken by a “Paramount

Representative,” not actions taken by the Defendant D’HULSTER. See, e.g. First

Amended Complaint ¶¶ 65, 66, 67, 72, 73. Then Plaintiff proceeds to incorporate all

proceeding paragraphs into every count while failing to specify which alleged bad

actions it is actually attributing to D’HULSTER as opposed to conduct attributed to

“Paramount Representatives.” Plaintiff cites multiple different contracts in their First

Amended Complaint along with a plethora of factual assertions, many of which are

attributed to the generic and theoretical “Paramount Representatives.”          However,

Plaintiff only asserts one breach of contract count against D’HULSTER. Plaintiff

overtly fails to identify which contract(s) were the operable agreement, which

contract(s) were allegedly breached, which provision(s) within the applicable contract



                                                                                         6
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 7 of 15 PageID 564


were allegedly breached and which specific actions are being attributed to

D’HULSTER.

      Instead, Plaintiff makes the broad general allegation in Count I, that

D’HULSTER has breached “the Restrictive Covenants.” First Amended Complaint,

First Claim for Relief, Breach of Contract ¶¶ 97 to 105. The First Amended Complaint

does not identify or define specifically what it is referring to as the “Restrictive

Covenants.” Plaintiff simply throwing all potential agreements up in the air and making

the broad allegation that D’HULSTER breached “the Restrictive Covenants” is

exiguous to assert a legally sufficient cause of action. As noted by the Court cited by

Plaintiff, this type of pleading fails to “give defendant[] notice of the claims brought

against [him] and the grounds upon which each claim rests.” Adger v. Carney, No. 18-

2048-LPS, 2020 U.S. Dist. LEXIS 52533, at *16-17 (D. Del. Mar. 26, 2020). Moreover

and also importantly, Plaintiff incorporates all factual assertions in every count, many

of which do not even mention action taken by D’HULSTER but instead reference a

generic “Paramount Representative.”

      Accordingly, Plaintiff fails to state a cause of action and the first claim for relief

and the First Amended Complaint as a whole, should be dismissed for failure to state a

cause of action.




                                                                                          7
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 8 of 15 PageID 565


              Plaintiff Fails to State a Cause of Action for Misappropriation
                   of Trade Secrets under either State or Federal Law

        Similarly, Plaintiff misses the point in Defendant’s Motion to Dismiss the

Misappropriation of Trade Secrets and Defense of Trade Secrets causes of action. In

order to state a claim for misappropriation of a trade secret, a plaintiff must allege that

(1) the plaintiff possessed secret information and took reasonable steps to protect its

secrecy; and (2) the secret it possessed was misappropriated, either by one who knew

or had reason to know that the secret was improperly obtained or by one who used

improper means to obtain it." Del Monte Fresh Produce Co. v. Dole Food Co., Inc., 136

F. Supp. 2d 1271, 1291 (S.D. Fla. 2001).

        Client and Vendor contact information, without more, is not a trade

secret. See Simplexgrinnel, L.P. v. Ghiran, No. 2:07-cv-456-FtM-29DNF, 2008 U.S.

Dist.   LEXIS     57368,    2008    WL     2704421,    at   *2   (M.D.     Fla.   July   9,

2008) (explaining customer lists are only trade secrets where they are confidential and

a product of great expense and effort). Customer lists, pricing and vendor and supplier

information are not trade secrets if they are publicly available. Such information is

considered potential trade secrets if and only if, they are covertly maintained by the

company as trade secrets. See, e.g., Zachman v. Real Time Cloud Servs., LLC, No. 9729-

VCG, 2020 Del. Ch. LEXIS 115, at *39 (Ch. Mar. 31, 2020)(“the trial record is bereft

of evidence that Real Time Data's customer lists were maintained as trade secrets.”);

Prov Int'l, Inc. v. Rubens Dalle Lucca, No. 8:19-cv-978-T-23AAS, 2019 U.S. Dist.


                                                                                         8
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 9 of 15 PageID 566


LEXIS 187060, at *8 (M.D. Fla. Oct. 29, 2019)(the complaint must "describe the

subject matter of the trade secret with sufficient particularity to separate [the trade

secret] from matters of general knowledge in the trade").

      In the First Amended Complaint, Plaintiff fails to allege that the information it

claims is a trade secret is not generally known to the public and that it took steps to

prevent the disclosure of the information. Thus, Plaintiff did not provide sufficient

allegations to establish that the alleged customer lists, training materials, pricing

information, vendor and supplier contacts and proprietary processes qualify as trade

secrets. Simply labeling it as such does not meet the pleading requirements and does

not automatically render such information a trade secret. While not relevant to a Motion

to Dismiss, it is interesting to note that Plaintiff’s own web site contains client reviews

that do not redact client names.

              Plaintiff has Failed to Allege a Valid Cause of Action
        for Tortious Interference with Prospective Business Relationships

      In Count IV, Plaintiff essentially alleges D’HULSTER tortiously interfered with

Plaintiff's prospective business relationships. However, Plaintiff has failed to plead facts

sufficient to survive dismissal. Competition in the free market does not amount to

tortious interference.   To properly assert claims for intentional interference with

prospective business relationships, plaintiffs are also required to plead "a business

relationship evidenced by an actual and identifiable understanding or agreement which

in all probability would have been completed if the defendant had not interfered."


                                                                                          9
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 10 of 15 PageID 567


See ISS Cleaning Serv.'s Group, Inc. v. Cosby, 745 So.2d 460, 462 (Fla. 4th DCA

1999). Again, due to the shotgun nature of Plaintiff’s First Amended Complaint it is

difficult to decipher which allegations are intended to support this purported cause of

action. Plaintiff pleads no facts regarding what type of contracts or agreements Plaintiff

maintained with its vendors and/or customers; whether any expectation of continued

business existed; whether D’HULSTER possessed independent business relationships

with Plaintiff's vendors or customers; any industry standards regarding vendors,

customers and competitors or the nature of the specific information used by

D’HULSTER to allegedly interfere. Instead, Plaintiff’s relationship with vendors and

customers appear to be uncertain or speculative. Any relationship referenced in the

First Amended Complaint appears to be an at will relationship, meaning that these

parties are not bound to Plaintiff and are free to do business with anyone they like. Ethan

Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994) ("[t]he mere

hope that some … past customers may choose to buy again cannot be the basis for

a tortious interference claim"). A contract terminable 'at will' cannot be the subject of

tortious interference where said interference is lawful competition." Adler Consulting

Corp. v. Executive Life Ins. Co., 483 So.2d 501, 502 (Fla. 3d DCA 1986). "This is so

because when a contract is terminable at will, there is only an expectancy that the

relationship will continue. In such a situation, a competitor has a privilege of

interference in order to acquire the business for himself." Greenberg v. Mount Sinai

Med. Ctr. of Greater Miami, Inc., 629 So.2d 252, 255 (Fla. 3d DCA 1993); Advantage

                                                                                        10
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 11 of 15 PageID 568


Digital Systems, Inc. v. Digital Imaging Services, Inc., 870 So.2d 111, 116 (Fla. 2d DCA

2003) ("Competition for business by a competitor is not actionable, even if intentional,

unless the competitor is attempting to induce a customer to breach a contract that is not

terminable at will.").   The relationships referenced in Plaintiff’s First Amended

Complaint do not appear to even be contractually based, but instead where just potential

relationships, some of which were simply in the negotiations stage at the time in

question. A competitor is not an outsider and competition in the marketplace is not

improper interference. Rather it is part of the basis for the competitive economy in

compliance with antitrust laws. Plaintiff fails to allege any actual actionable damage.

Moreover, the paragraphs that do appear to form the basis for Count IV generally allege

actions by “a Paramount Representative.” See, e.g. ¶¶ 65, 66, 67, 72, 73. Plaintiff has

failed to allege a legally sufficient cause of action for interference with a prospective

business relationship and therefore Court IV should be dismissed.

                          Failure to Join an Indispensable Party

      Plaintiff again misses the mark in its Opposition. As noted in the Opposition, the

Plaintiff alleges that the restrictive covenants at issue prohibit D’HULSTER from

taking certain actions. Opposition, page 20. However, in the First Amended Complaint,

Plaintiff repeatedly refers to actions taken by generic unnamed “Paramount

Representatives.” See Motion to Dismiss ¶¶ 69 to 72 for specific citations. Those

actions are not alleged to be taken by, on behalf of, or at the direction of D’HULSTER.

As such, those allegations cannot support a claim against D’HULSTER.

                                                                                      11
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 12 of 15 PageID 569


                                Florida Antitrust Law

      The non-compete agreements potentially violate antitrust laws as being anti-

competitive, unreasonably restrictive, unreasonably limiting D’HULSTER in Plaintiff's

market, and not reasonably necessary to the function and/or efficient operation of

Plaintiff's business. It does not serve any pro-competitive purpose. Florida antitrust law

is clear: "Every contract, combination, or conspiracy in restraint of trade or commerce

in this state is unlawful." Fla. Stat. § 542.18; see also 15 U.S.C. § 1 ("Every contract,

combination in the form of trust or otherwise, or conspiracy, in restraint of trade or

commerce among the several States, or with foreign nations, is hereby declared to be

illegal."). Moreover, the Florida Deceptive and Unfair Trade Practices Act states:

"Unfair methods of competition, unconscionable acts or practices, and unfair or

deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful." Fla. Stat. § 501.204 (1). Florida courts have held that when an agreement or

covenant's intent is not to protect any legitimate business interest but rather to exclude

a business from competing with another business, it is an unlawful agreement under

anti-trust principles. See e.g. Flatley v. Forbes, 483 So.2d 483 (Fla. 2d DCA 1986) (sole

purpose of a covenant was to exclude one business from competing with another

business and was therefore in violation of Florida law.)

      Florida's restrictive covenant statute is a narrow exception to the antitrust laws.

Florida law does not prohibit ordinary competition simply because any competition by

a former employee could injure the business of the employer. Passalacqua v. Naviant,

                                                                                       12
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 13 of 15 PageID 570


Inc., 844 So. 2d 792, 795 (Fla. 4th DCA 2003). As such, an employer cannot, by

contract, restrain ordinary competition. Id. "In order for an employer to be entitled to

protection, there must be special facts present over and above ordinary competition.

These special facts must be such that without the covenant not to compete the employee

would gain an unfair advantage in future competition with the employer." Id. While

Florida's noncompete statute is an exception to Florida's antitrust law; there is no

statutory exception for the common law of any other state. Had the Florida legislature

wished to include such an exception, it could have. Plaintiff has failed to demonstrate

the existence of any legitimate business interest to protect by way of the agreement.

Plaintiff's only purpose for filing this action is to attempt to restrict competition with

Defendants by prohibiting Defendants from contacting customers who were

D”HULSTER’s contacts before Plaintiff or are found through public websites. The

Court should dismiss Plaintiff’s First Amended Complaint (and deny Plaintiff's Motion

for Injunction); otherwise it would be promoting anticompetitive behavior.

      WHEREFORE, based on the foregoing Defendant GERALD D’HULSTER,

respectfully requests that this Honorable Court issue an Order Denying Plaintiff’s

Opposition to Defendant’s Motion to dismiss the First Amended Complaint in its

entirety and awarding such further relief as the Court deems appropriate.




                                                                                       13
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 14 of 15 PageID 571


DATED: July 13, 2020                Respectfully submitted,

                                    MOORE AND RUTT, P.A.

                                    _/s/ Scott G. Wilcox____________________
                                    Scott G. Wilcox, Esq. (DE ID #3882)
                                    The Mill
                                    1007 North Orange Street, Suite 446
                                    Wilmington, DE 19801
                                    Telephone (302) 463-7537
                                    swilcox@mooreandrutt.com


                                    LAW OFFICE OF ROBERT ECKARD
                                    & ASSOCIATES, P.A.




                                    _____________________________
                                    Robert D. Eckard, B.C.S.
                                    (Admitted Pro Hac Vice)
                                    FBN: 0162655
                                    3110 Alternate US 19 N
                                    Palm Harbor, FL 34683
                                    Telephone: (727) 772-1941
                                    Facsimile: (727) 771-7940
                                    Robert@RobertEckardLaw.com

                                    Counsel for Defendant Gerald D’Hulster




                                                                             14
Case 8:21-cv-00715-CEH-TGW Document 36 Filed 07/13/20 Page 15 of 15 PageID 572


                          CERTIFICATE OF SERVICE

      I, Scott G. Wilcox, Esquire hereby certify that on this 13th day of July 2020, a

true and correct copy of Defendant Gerald D’Hulster’s Reply Brief in Support of His

Motion to Dismiss First Amended Complaint was served via CM/ECF E-Filing upon:


Scott A. Holt
Alberto E. Chavez
Young Conaway Stargalt & Taylor, LLP
1000 North King Street
Wilmington, DE 19801
sholt@ycst.com
achavez@ycst.com



                                              __/s/ Scott G.
                                              Wilcox____________________
                                              Scott G. Wilcox, Esq. (DE ID #3882)




                                                                                         15
